Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Lapos-Kuchar on 07/15/2022.

The application has been amended as follows: 
In claim 1, line 3, replace “Formula” with “formula”.
In claim 4, line 2, replace “crosslinkable fluoropolymer” with “fluorinated elastomeric gum”.
In claim 5, line 2, replace “Formula” with “formula”.
In claim 14, line 2, replace “fluorinated polymer” with “fluorinated elastomeric gum”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The closest prior art of record, Cook (US 2011/152487 A1) discloses a curable partially fluorinated elastomeric composition comprising a fluoroelastomer comprising interpolymerized units derived from (a) at least one hydrogen containing monomer and (b) at least one nitrile containing monomer, and (ii) a curing agent, wherein the curing agent consists essentially of a peroxide and a coagent [0006].  The curable partially fluorinated elastomeric composition may comprise bromine and/or iodine cure sites [0040].  However, Cook does not teach or suggest a compound of formula I of the instant claims.  
B) Anderson (WO 2018/175025 A1) discloses a resin blend including at least one diluent containing a single phthalonitrile functional group and at least one diphthalonitrile resin (Abstract).  However, Anderson does not teach or suggest a fluorinated elastomeric gum.
C) Liu (CN 112778525 A, See machine translation for citation) teaches a phthalonitrile monomer (Abstract).  However, Liu does not teach or suggest a fluorinated elastomeric gum.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 6802164 B2 teaches a curing agent for a partially fluorinated amorphous fluoropolymer.
Mitchell (WO 2020/121125 A1) teaches fluoropolymer compositions comprising a bisphthalonitrile-containing compound.
Mitchell (WO 2020/245683 A1) teaches curable fluoropolymer compositions comprising a compound containing a phthalonitrile and a nucleophilic functional group.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767